Case 2:20-cv-03826-AB-FFM
          Case MDL No. 2814Document
                             Document
                                    3 267
                                       FiledFiled
                                            04/27/20
                                                  04/27/20
                                                       PagePage
                                                            1 of 21 of
                                                                     Page
                                                                       2 ID #:156




                                UNITED STATES JUDICIAL PANEL
                                             on
                                 MULTIDISTRICT LITIGATION



  IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
  TRANSMISSION PRODUCTS LIABILITY
  LITIGATION                                                                              MDL No. 2814



                                    (SEE ATTACHED SCHEDULE)



                          CONDITIONAL TRANSFER ORDER (CTO −47)



  On February 2, 2018, the Panel transferred 75 civil action(s) to the United States District Court for
  the Central District of California for coordinated or consolidated pretrial proceedings pursuant to 28
  U.S.C. § 1407. See 289 F.Supp.3d 1350 (J.P.M.L. 2018). Since that time, 445 additional action(s)
  have been transferred to the Central District of California. With the consent of that court, all such
  actions have been assigned to the Honorable Andre Birotte, Jr.

  It appears that the action(s) on this conditional transfer order involve questions of fact that are
  common to the actions previously transferred to the Central District of California and assigned to
  Judge Birotte.

  Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
  Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
  Central District of California for the reasons stated in the order of February 2, 2018, and, with the
  consent of that court, assigned to the Honorable Andre Birotte, Jr.

  This order does not become effective until it is filed in the Office of the Clerk of the United States
  District Court for the Central District of California. The transmittal of this order to said Clerk shall
  be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
  Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                         FOR THE PANEL:


                             Apr 27, 2020
                                                         John W. Nichols
                                                         Clerk of the Panel
Case 2:20-cv-03826-AB-FFM
          Case MDL No. 2814Document
                             Document
                                    3 267
                                       FiledFiled
                                            04/27/20
                                                  04/27/20
                                                       PagePage
                                                            2 of 22 of
                                                                     Page
                                                                       2 ID #:157




  IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
  TRANSMISSION PRODUCTS LIABILITY
  LITIGATION                                                                 MDL No. 2814



                     SCHEDULE CTO−47 − TAG−ALONG ACTIONS



    DIST      DIV.      C.A.NO.       CASE CAPTION


  CALIFORNIA EASTERN

     CAE        1       20−00529      Valenzuela et al v. Ford Motor Company et al
